Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 1 of 6




                     U N IT ED STA TE S D ISTR IC T C O U R T
                     SO U T H ER N D ISTR IC T O F FLO R ID A

                  C ase N o.18-cv-24889-G RA H AM 7M cA L1LEY



                                                                            n
                                                                            .   /
 G U STA V O A BELLA ,
        Plaintiff,                                              FILED BY               D C..


                                                                           tt

                                                                    JUN 1? 2219
                                                                     ANGELAE. NOBLE
 TO W N O F M IA M I LA K E S,etal.,                                CLERK US DISI CX
                                                                    s.o.osFtk.-MI
                                                                                AMI
         D efendants




    PLM NTIFF'S SPECIFIC DETAILS ON M OTION REO UESTING A DIFFERENT
                 M ED IA TO R DU E TO CO NFLIC T O F IN TER EST


 Plaintiff G ustavo A bella, pro se, R equests the selection of another M ediator
 differentthan the one provided on O rder 161 because atthe office ofM r.John W .
 Salm on,there are 2 m ediatorsRON ALD M .FRIEDM AN and JOE DAV IS which
 are a contlictofinterestas itis explained below :

       On PlaintiffsFirstA mended Com plaintpage 7 - 8,No.21 which reads:On
       A pril27th 2016, M R . AB ELLA sent alzem ailto the Tow n of M iam i Lakes
       Police D epartm ent seeking and pleading to D EFEN DAN T OFFICER
       R OD R IGU EZ to undo and correctallhis unlaw fulm isconductof abuse and
       retaliation againstM R..A BELLA .From 2016-2018 D EFED A N T OFFICER
       R OD R IGIJEZ acting under color of law w as putting pressttre on M R..
       A BELLA notto com e forw ard w ith the evidence thatG U STA V O A BELLA
       had obtained that im plicated D EFEN D AN T O FFICER R O D R IG UE Z,
                                                                                       1
Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 2 of 6




       TOW N M ANA GER ALEX REY, and TOW N OF M IAM I LA KES of
       having orchestrated a situation againstGU STA VO ABELLA ,M iam iDade
       CircuitCourtCase # 2008-19978-C A -01,thatresulted in M R..A BELLA and
       M rs.Abella getting hitw ith a Summ ary Judgem entofover$100,000.00 for
       the m alicious corrupt act orchestrated by D EFEN D A N T O FFICER
       R O D RIG IJE Z, TO W N M A N A G ER A LEX R EY and TO W N O F M IA M I
       LA K ES in retaliation against M R .A BELLA as a result of M R..A B ELLA
       exercising his FirstA m endm entR ights.


          a. The first Judge on this case for D efam ation and Conspiracy M iam i
             D ade CircuitCourtC ase 2008-19978-C A -01 Plaintiff G tlstavo A bella,
             M iriam M endoza vs.D efendant Tow n of M iam i Lakes,et a1.,2008-
             19978-CA -01 w as Judge R onald M .Friedm an w hich never gave M r.
             Abella the opportunity to presenthisevidence and to have afairjust
             trial. A t one of the early m orning Court H earings before Judge
             R onald M Friedm an on the 13th floorw hich w as very dark in the hall,
                       .



             (
             M r.Abellaw asthe firstone to anive,a few m inuteslaterthe Town of
             M iam i Lakes A ttorney anived and shortly after Judge R onald M .
             Friedm an arrived and exited the elevators and greeted the Tow n of
             M iam iLakes Attorney and w ashanded a thick yellow envelope and
             Judge R onald M . Friedm an stated to the Tow n of M iam i Lakes
             A ttorney: tt-fhnnk you very m uch,w e m ust go fishing again'' not
             realizing M r. Abella w as around the corner and observed the
             transaction and M r.A bella stated to Judge R onald M . Friedm an to
             recuse him self from the case and Judge R onald M .Friedm an recused
             him selfand took an early retirem ent.


                                                                                 2
Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 3 of 6




          b. ln    DEFEN DAN T'S          OFFICER        RODRIGUEZ        1lq1Tr1?ï1=
             D ISCLO SU R ES, O FFICER R O D R IG U EZ and his A ttorney ZA C H
             VOSSELER        m ake m ention of this case before Judge Ronald M .
             Friedm an Case # 2008-19978-CA -01, w hich w as orchestrated and
             obstructed by DEFEN DANT RODRIGUEZ and TO W N M AN AGER
             M -EX REY and there is plenty evidence to prove this. In this case,
             O FFICER R O D R IG IJEZ and his A ttorney Zach V osseler m ake
             m ention of one of their w itness's: lnvestigator Kennedy Rosario,
             which has been an acquaintance of Judge Ronald M .Friedm an for
             m any years and they both w ere involved in a case m any years back
             that involved m alice,police acting illegally and entrapm entofA lberto
             San Pedro,H ialeah the greatcornzptor,the case had to be transferred
             outof M iam i D ade Circuit C ourtto Southern D istrict Court in order
             that the defendantwould have a just fair trial.M etro Dade Police
             lnvestigator K ennedy R osario now know n as M iam iD ade police got
             from Alberto San Pedro money for Judge Ronald M . Friedm an
             cam paign.


             N ote: ln this case 2008-19978-CA -01 ,Gustavo Abella vs.Town of
             M iam i Lakes that was m aliciously orchestrated by D EFEN DAN T
             RODRIGIJEZ and TOW N M AN GER M EX REY                   in retaliation
             againstM R.A B ELLA as a resultofM R .A BELLA exercising his First
             Am endm ent Rights and obstructed by DEFENDAN T OFFICER
             R O D RIG IJEZ and TO W N G N A G R A LEX REY ,the firstJudge on
             the case w as Judge R onald M . Friedm an and the investigator w as
             InvestigatorKennedy Rosario which there isclearevidence ofhow he
             obstructed the investigation in this m atter.
Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 4 of 6




    2. ln PLA IN TIFF'S FIRST AM ENDED COM PLAINT, page 8-9, No. 23,
       w hich reads: On M ay 12,2016, TOW N M AN AGER ALEX REY along
       w ith D EFEN D AN T O FFICER RO D R IGU EZ acting under the color of law
       did as form er TO W N M A Y O R M ICH A EL PIZZI has asked him to don
                                                                           '
       TOW N M ANAGER ALEX REY filed and obtained the lnjunction Order
       against M R.. ABELLA, accompanied             by    Defendant OFFICER
       R OD R IG UEZ as his w itness,both w ere sw orn under O ath under Penalty of
       Perjury and falsely accused M R..ABELLA,out of retaliation,for M R..
       A BELLA having engaged in a conduct protected by the First A m endm ent
       and filing Grievances and Right of Speech and to Petition for redress of
       G rievances to the Tow n of M iam i Lakes resulting in M R . A BELLA , a
       residentofthe Town ofM iam iLakes forover20 years,being punished out
       ofretaliation and cannotgo freely nearorw ithin 400 feetofthe TOW N OF
       M IAM I LAKES Police departm ent,Tow n Halland certain stores on M ain
       Streetandremainsin effectindefinitely.(M iamiDadeCountyCourtCase#
       2016-01l400-FC-04, Petitioner: TO W N        M A N A G ER   A LEX    R EY ,
       Respondent: GU STAVO ABELLA, W itness: DEFEN DAN T OFFICER
       RODRIGIJEZ).

       (
       M R. A BELLA w as falsely accused and punished using tax payer'sm oney
       and the courts by D efendant O FFICER R O D RIG IJEZ,TOW N M AN A G ER
       ALEX REY and the TOW N OF M IAM I LAKES in retaliation against
       M R.ABELLA as a resultofM R..ABELLA exercising hisFirstAm endm ent
       Rights. (TheJudgeon thiscasewasJudgeJoeDaviswhich isconnectedto
       the M ediation Office ofJohn W .Salmon). There was nojustification for
       thisInjunction.
Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 5 of 6




           Having the M ediation done at this office of John W .Salm on would be a
            conflict of interest where M r.Ronald M .Friedm an and M r.Joe Davis are
            em ployed.

            W H ER EFO R E ,Plaintiff G U STA VO A BELLA ,pro se,prays and request
 to this H onorable Courtto obtain a differentm ediator.


            This 17thday ofJune, 2019




                                                                    R espectfully subm itted,




                                                                     G    TA V O A BELLA



 7400 M l             LA K ES D R .
 A PT .D -l08
 M I 1LA K ES,FL 33014
 Ph:305-305-6622
 è
 lii:
    -
    è
    l
    r!
     i'
      /
      rl
       z
       .
       è
       -
       'f
        !
        8d
         k
         .
         )
         (I
          E
          èlè
            l
            .--
              .!t
                ;
                )
                !
                k!
                 -
                 ).
                  ?ë
                   r
                   '
                   i
                   @i'
                    .
                    .1l-?ltk.s'.1ii
                                  -
                                  ?.
                                   !
                                   )
                                   .:
                                    7
                                    -
                                    ..
                                     :
                                     .
                                     fL.!.
                          .. . .......-. ,'-:-!
                                         '    .r
                                           ....!.
                                                r
                                                !.
                                                 L
                                                 b
                                                 L
                                                 .
                                                 !(
                                                  .ii-.#
                                                  -..  .n
                                                        -t
                                                         .r
                                                         p'.
                                                           !
                                                           è
                                                           .?
                                                            (.
                                                        ...-.l.
                                                             '  .
Case 1:18-cv-24889-DLG Document 76 Entered on FLSD Docket 06/17/2019 Page 6 of 6




                                            CERTIFICATE OF SERVICE


 1HEREBY CERTIFY thatan originaland true and correctcopy ofthe foregoing
 PLAINTIFF'S SPECIFIC DETAILS ON M OTION REQUESTING A
 DIFFEREN T M EDIATOR DUE TO CONFLICT OF INTEREST w as served this
 day, June 17th,2019 to:



 Zachary V osseler
 A ssistantCounty attorney
 Stephen P.Clark Center
 l11N .W .FirstStreet,Suite 2810
 M iam iFlorida 33128
 305-375 -5151



                                                       *


                                                      GU   AV O ABELLA


 7400 'am iLakesD r.
 A pt.D -l08
 M iam iLnkes,FL 33014
 Ph:305-305-6622
 '

 Ié)11'
 '
 ..   1ai1-
          .j.-j
             .
              .1
             ..   ;ftthvsj)?)t!..1,.
               .1j.      .       .
                                   ,
                                   3.
                                    q.    .i)krj'
                                     ))J)):
                                          )
                                         .. .   g1'
                                                  1
                                                  '
                                                  )
